UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED S'I`A'I`ES OF AMERICA
Plaintiff,

-vs- Case No. 3:19-CR-33

VINCENT WARD

Defendant.

 

0R1)ER GRANTiNG I)EFENDANT’s MoTioN To REvoKE I)ETEN'rioN oRi)ER (Doc. 15) AND
0RDER1NG THE DEFENDANT RELEASEI) FROM JAIL

 

On March 13, 2019, Defendant filed a Motion to Revoke Detention Order (doc. 15).
Defendant requested release on his own recognizance With conditions pending resolution of the
above captioned case. A hearing was held on April l, 2019, at Which the Court took the matter
under advisement Defendant is currently in custody at the Butler County Jail.

The Court having given consideration, finds that Defendant’s motion Well-founded and
grants Defendant’s Motion to Revoke Detention order (doc. 15). lt is further ordered that the
Defendant be released on Wednesday, April 10, 2019, and report to Pretrial Services no later than
9:30 a.m. Defendant is to participate in Home Inearceration with Electronic Monitoring and abide
by any conditions of release as determined appropriate by Pretrial Services. Order setting conditions
of release to be entered separately

DONE and ORDERED in Dayton, Ohio, this 9“' day o' * pril 2019.

 
 
  

  

 

EWE, JUDGE
ITED rEs DISTRICT CoURr

